COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


SHANE McCLAIN CAIN,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-06-00109-CR

Appeal from the

25th District Court

of Guadalupe County, Texas

(TC# 91-0984)




O P I N I O N

           Pending before the Court is a motion to dismiss filed by the Appellant pursuant to
Tex. R. App. P. 42.2(a).  Appellant has personally signed the motion and has filed it prior to
the appellate court’s decision.  Further, Appellant filed a duplicate copy of the motion with
this Court and that copy has been forwarded to the trial court clerk.  Because Appellant has
established compliance with the requirements of Rule 42.2(a), we grant the motion and
dismiss the appeal.

                                                                  RICHARD BARAJAS, Chief Justice
July 27, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)